DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oki (JP 2005-114979 A).
Regarding claim 1, Oki discloses a paper sheet handling machine comprising: a first body 142; and a second body 100 provided above the first body and including a first transport that is configured to transport a paper sheet wherein the first transport includes a first portion 102 extending in a horizontal direction in a first direction from a rear side of the machine to a front side of the machine being opposite of the rear side of the machine, and a second portion 104 provided below the first portion and being capable of engaging with the first portion, the first transport is in a first state in which the first transport is capable of transporting the paper sheet between the first portion and the second portion when the first portion and the second portion engage with each other, the first transport is in a second state in which the second portion is swingable in a direction away from the first portion and below the first portion by an own weight of the second portion about a first swing axis extending in a direction orthogonal to the first direction and horizontal when engagement between the first portion and the second portion is released. See par. 20.
Regarding claim 2, Oki discloses the paper sheet handling machine of claim 1, wherein the first body includes a facing surface 142 that faces the second body when the second body of which the first transport is in the second state is moved in a second direction and a raised portion 140 provided on the facing surface, and the raised portion comes into contact with the second portion of the second body, thereby engaging the second portion with the first portion, when the second body of which the first transport is in the second state is moved in the second direction. See par. 29-30.
Regarding claim 3, Oki discloses the paper sheet handling machine of claim 2, wherein the facing surface 142 is a flat surface, and at least a portion of the raised portion 140 that comes into contact with the second portion is formed into an arc shape. See Fig. 9.
Regarding claim 7, Oki discloses the paper sheet handling machine of claim 1, wherein a first engagement portion 116 is provided on a portion on a first direction side of the first portion, and a second engagement portion 112 that is configured to engage with the first engagement portion is provided on a portion on the first direction side of the second portion. See par. 27-28.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oki in view of Miyazaki (US 7,500,667 A).
Regarding claim 8, Oki discloses everything claimed, except a door for exposing the inside of the first body is provided on an end on the first direction side of the first body, and the raised portion is provided on a side closer to the door than a center of the first body in the first direction. Miyazaki teaches the use of a door 121 in order to open and close a sheet accommodation space. See Miyazaki, col. 3, lines 32-38. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have a door for exposing the inside of the first body is provided on an end on the first direction side of the first body, and the raised portion is provided on a side closer to the door than a center of the first body in the first direction, in the device of Oki, as taught by Miyazaki, in order to open and close the sheet accommodation space.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oki in view of Kawamata (US 9,493,318 B2).
Regarding claim 10, Oki discloses everything claimed, except Oki lacks the explicit disclosure of at least an outer frame of the second portion being made of resin. Kawamata teaches the use of a resin frame for a sheet conveying device, in order to have ease of manufacture. See Kawamata, col. 3, lines 7-10. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use a resin frame in the device of Oki, as taught by Kawamata, in order to have ease of manufacture.
Allowable Subject Matter
Claims 4-6, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art does not teach or disclose the claimed subject matter. For example, Oki lacks the disclosure of the claimed device “wherein the raised portion includes a roller that is configured to rotate about a rotation axis extending in a direction orthogonal to the second direction and horizontal”, in combination with the other limitations of the claim.
Response to Arguments 
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 3653